CRIST, Judge.
Ex-husband (husband) appeals from a judgment dissolving the parties’ three-year, childless marriage and dividing between them what the trial court found to be marital property. Three of husband’s four assignments of error challenge dispositions of property. However, the trial court’s judgment on those dispositions is supported by substantial evidence and no error of law appears. An extended opinion on those facets of the judgment would have no prece-dential value, and the judgment to that extent is affirmed in accordance with Rule 84.16(b).
Husband correctly assigns error to conflicting orders in the dissolution decree for payment of costs. In one part of the decree costs are assessed against husband; in another part, they are assessed against wife. Under § 512.160(3), RSMo. 1978, we modify the decree to provide that husband, and not wife, shall pay the costs. As modified, the judgment is affirmed.
Affirmed as modified.
CRANDALL, P.J., and REINHARD, J., concur.